Exhibit 10.18

AGREEMENT

This Agreement is dated as of December 20, 2012 (the “Agreement”) by and among
            ,              and Xenonics Holdings, Inc., a Nevada corporation
(the “Company”).

RECITALS

A. Each of                      and                      is the holder of a
promissory note of the Company in the principal amount of $500,000 (together the
“Company Notes”). Each of the Company Notes provides that principal is due on
December 31, 2012, and each of the Company Notes is secured by substantially all
of the assets of the Company.

B. The parties have agreed to extend the maturity date of the Company Notes to
January 15, 2013 upon the terms and conditions as set forth herein.

C. Each of                      and                      has agreed to lend the
Company an additional $37,500 upon the terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company,                      and
                     agree as follows:



--------------------------------------------------------------------------------

1.                      and                      each agree that, effective as
of the Closing, the maturity date of the Company Notes shall be extended from
December 31, 2012 to January 15, 2013. The Company Notes shall not be modified
in any other respect and shall continue to be secured by substantially all of
the assets of the Company.

2. At the Closing,                      and                      each agree to
purchase an additional $37,500 in principal amount of notes of the Company (the
“Additional Notes”). The Additional Notes shall contain the terms and conditions
set forth in the form attached hereto as Exhibit “A”. Each of the Additional
Notes shall provide for a maturity date of January 15, 2013, interest at the
rate of 13% payable and shall be secured by substantially all of the assets of
the Company.

3. The Closing of the transactions contemplated by this Agreement shall take
place on or before December 20, 2012.

Signatures on following page

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

    XENONICS HOLDINGS, INC. By:       Alan M. Magerman   Title: Chief Executive
Officer

 

3